The Court did not overlook the consideration of appellee's cross assignment of error which was to the effect that the court erred in granting the complainant's motion to vacate and set aside a previous order dismissing the suit. The brief of counsel for appellee admitted that the ruling complained of was on a proposition as to which sound judicial discretion might have been properly exercised, and inasmuch as no abuse of discretion was shown, we saw no cause to reverse the Chancellor's action complained of on the cross assignment of error.
There was equity in the bill so the order sustaining a demurrer to it, and the final decree dismissing the suit, was therefore error which required a reversal of the decree appealed from and a remand of the cause for further proceedings. Whether the complainant elects to stand on the present bill or will seek an amendment of it in any particular, is a matter with which we are not concerned on the present appeal. The remand is for further proceedings, which means further proceedings on the present bill unless complainant applies for and the court permits an amendment. The bill as it stands contains equity and requires an answer.
Re-hearing denied.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.